PER CURIAM.
In this appeal from a judgment in a marital dissolution, we affirm all issues raised, both as to alleged errors inhering in the judgment and in certain post-judgment orders. Our affirmance of the order directing appellee to vacate certain restrictive covenants encumbering real property that ap-pellee conveyed to appellant is without prejudice, however, to appellant’s applying to the trial court for the relief that she initially sought before this court.
AFFIRMED.
ROBERT P. SMITH, Jr., C. J., and ERVIN and SHAW, JJ., concur.